Citation Nr: 1201602	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, L5-S1, bulging disc and osteopenia, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for cervical spine disorder.  

3.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February and November 2006 of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues presently on appeal.  New and material evidence to the Veteran's claims was received subsequent to these decisions.  38 C.F.R. § 3.156(b) (2011).  It is reasonable to conclude that the pending claims remained open until the RO readjudicated the issues in September 2007.  He therefore had one year from the readjudication to submit a notice disagreement.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran filed a notice of disagreement in September 2007.  A Statement of the Case was not promulgated until July 2008. A substantive appeal was received in August 2008.  

The Board notes that the Veteran initially requested that he be scheduled for a personal hearing before a RO Decision Review Officer (DRO).  However, in a statement dated in September 2008, he withdrew that request.

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain, L5-S1, bulging disc and osteopenia is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

2.  The competent and credible evidence of record fails to establish that the Veteran's cervical spine disorder had its onset in service or is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain, L5-S1, bulging disc and osteopenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011). 

2.  Cervical spine disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and June 2007.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, private and VA treatment records with the claims file.  No other evidence was identified in connection with these claims.  

The Veteran underwent VA examinations in November 2005, June 2007, December 2008, and March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the March 2011 examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As to the service connection claim, the Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  Here, a VA examination is not needed to address the Veteran's cervical spine disorder claim.  

The Board notes that the Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of a cervical spine disorder.  The post-service treatment records also fail to confirm treatment or complaints associated with the cervical spine for many years following separation from service.  Moreover, as will be discussed below, the Veteran himself has made no assertion that any current cervical spine disability had its onset in service or that such has existed since service.  He merely provides the empty contention, and without any detail, that his current cervical spine disability should be service connected.  Thus, given the absence of evidence of chronic manifestations of a cervical spine disorder in service or for many years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion is simply not warranted.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  


Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In November 2005, the Veteran underwent a VA orthopedic examination.  He complained of chronic low back pain since active service.  He endorsed occasional numbness, daily unsteadiness, and flare-ups two to three times a month.  He said the flare-ups were brought on by bending and overexertion and resulted in severe pain.  The Veteran's posture was stooped.  He had an antalgic gait.  There was evidence of mild spasm and guarding.  He demonstrated pain on motion.  Forward flexion ended at 40 degrees but was limited to 30 degrees due to pain.  After reviewing the report of an August 2004 lumbar CT scan, the Veteran was diagnosed as having lumbosacral sprain, a L5-S1 bulging disc, and osteopenia.  The examiner opined that the Veteran's back disability would result in mild impairment of shopping, exercise, sports, recreation, and traveling.  The performance of chores and activities of daily living would not be impaired.

The Veteran underwent a VA examination in June 2007.  He complained of worsening low back pain with increased intensity of pain described as being a constant 9 on the scale of 1/10 with gnawing and pressure with associated numbness of the lower extremities and weakness of the lower extremities with frequent tripping and occasional falls.  He denied fecal and urinary incontinence.  He had difficulty getting from the toilet seat and difficulty bathing.  He complained of difficulty dressing and putting on his shoes, and indicated that he needed assistance with this.  He stated that he was on sick leave since April 2007 from his job as a truck driver due to surgery for his heart and his back condition.  He reported periods of flare-ups.  Precipitating factors were prolonger sitting and standing, bending from the waist, and lifting.  Alleviating factors were changing positions from sitting to standing and rest.  He used Canadian crutches for ambulation.  He also used a lumbar corset.  He stated that he was able to walk for 15 to 20 minutes with the use of Canadian crutches.  He complained of an unsteady gait and 3 falls since April 2007.  He used to enjoy playing softball, was able to perform chores ad his usual occupation, but now led a mostly sedentary lifestyle watching television or talking to neighbors.  

Physical examination showed the Veteran to walk with an erect posture, symmetry and rhythm in motion, walking with Canadian crutches and a slow, unsteady gait.  Range of lumbar motion showed flexion of 45 degrees, extension of 10 degrees, lateral bending to right and left of 30 degrees, and rotation to the left and right of 15 degrees.  Painful motion of flexion occurred between 30 to 45 degrees, painful motion of extension occurred between 5 to 10 degrees, and painful rotation to the left and right occurred at 15 degrees.  There was no unfavorable ankylosis of the spine noted.  The Veteran stated that he had 15 to 26 days off from work due to back pain in the past year, but none of the time off was with a medical certificate.  At the time of the examination, he was on sick leave unrelated to his back.  The diagnoses were lumbosacral strain and L5-S1 bulging disk and osteopenia.  

The Veteran underwent a VA examination in December 2008.  He complained of constant low back pain of pressure like pain sensation without irridation.  He also reported bilateral lower extremities numbness and tingling sensation.  He denied any other complaints.  At the time of the examination, he used Motrin 800, with fair response.  There was no evidence of urinary or fecal incontinence. There was numbness and paresthesias.  There was no leg or foot weakness.  He reported stiffness, spasm, and pain.  There was no weakness or fatigue.  The lumbar area pain was described as moderate in degree.  He reported weekly flare-ups for hours at a time.  This was caused by prolonged sitting or standing positions.  These periods were alleviated with rest and Motrin.  He reported no incapacitating episodes.  He was able to walk with the use of two canes, but was only able to walk a few yards.  


On physical examination, the Veteran's posture was normal, as well as his head position.  His gait was antalgic.  He had no kyphosis, listing of the spine, or lordosis.  He did have lumbar flattening.  He had spasm, but no atrophy.  There was no tenderness or weakness shown.  Range of motion was flexion of 40 degrees, extension of 10 degrees, left and right lateral flexion of 20 degrees, and left and right lateral rotation of 22 degrees.  There was objective evidence of pain on motion.  There was additional limitation of motion after repetitive motion.  The additional limitation of motion was flexion accomplished to 36 degrees, extension was 8 degrees, left and right lateral flexion were 18 degrees, and left and right lateral rotation were 20 degrees.  The Veteran was retired since 2006 due to his open heart surgery and low back pain.  The diagnoses were lumbar spondylosis, lumbar bulging disc, lumbar degenerative disc disease, and left L5 radiculopathy.  These disabilities had an effect on his usual daily activities.  They prevented him from engaging in exercising and sports, and had a moderate effect on his chores, shopping, recreation, and traveling.  They had a mild effect on his feeding, bathing, dressing, and grooming.  

The Veteran underwent a MRI of the lumbar spine at C.T. Radiology Complex.  The impression was minimal early degenerative disc changes at L5-S1 and L4-L5 with minimal bulging of the annulus fibrous at L5-L1.  

The Veteran underwent VA examination in March 2011.  It was noted that the Veteran was seen in primary care in November 2009 and was seen for lumbago, treated with Tramadol.  He complained of low back pain, not irridating.  He related his pain level of 8/10.  He had numbness from his waist to his legs.  He stated that he used his lumbar brace, always.  He had lumbar spine flare-ups every 2 to 3 weeks, of 1 to 2 days duration.  Precipitating factors were stress and sudden movements.  An alleviating factors was medication.  During flare-ups, he provided self care.  There was a history of stiffness, weakness, decreased motion, spasm, and spine pain.  There were no incapacitating episodes of spine disease.  He was limited in walking more than a few yards.  He had a stooped posture and an abnormal gait, using Canadian crutches.  

The physical examination revealed lumbar flattening but no thoracolumbar atrophy.  Range of motion of the thoracolumbar spine showed flexion of 10 to45 degrees; extension of 10 to 5 degrees; left lateral flexion of 0 to 10 degrees; right lateral flexion of 0 to15 degrees; left lateral rotation of 0 to 15 degrees; and right lateral rotation of 0 to 19 degrees.  There was objective evidence of pain on active range of motion.  There were also additional limitations after 3 repititions of range of motion that the examiner was unable to test because of the Veteran's complaints of severe pain.  X-ray of the lumbar spine showed straightening of the normal lordosis as seen with pain or spasm and mild degenerative disc disease.  He was retired since 2006 due to his cardiac condition.  The diagnoses were lumbar myositis, left lumbar radiculopathy, lumbar degenerative disc disease, and lumbar spondylosis.  His lumbar spine condition had a moderate effect on his dressing, bathing, and grooming.  It prevented sports, chores, and exercises.  It severely affected his shopping and driving, preventing him from driving only short distances.  

The medical evidence of record has shown that the Veteran's lumbosacral strain, L5-S1, bulging disc and osteopenia does not warrant an increased rating.  

First, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis). 

A higher (50 percent) rating is also not warranted for unfavorable ankylosis of the entire thoracolumbar spine as objective evidence indicated there was no evidence of ankylosis of the thoracolumbar spine. 

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran has already been evaluated for such and is currently in receipt of a 10 percent rating for left lumbar radiculopathy, effective since November 2008.   He did not appeal this decision with respect to the assigned rating or effective date.

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 40 percent, the 60 percent rating for intervertebral disc syndrome, requires incapacitating episodes having a total of 6 weeks during the past 12 months.  

Note (1):  For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has indicated that he had been on sick leave for 3.5 weeks due to his back pain associated with his residuals.  However, even if such were accepted without corroboration, there is no evidence of record which indicates that he has been prescribed bedrest by a physician for six weeks within the past 12 months.  Intervertebral disc syndrome, which requires incapacitating episodes having a total of 6 weeks during the past 12 months in order to warrant a 60 percent rating, is simply not warranted.  

Next, as discussed above, the record shows that the Veteran is currently in receipt of a 40 percent disability rating for lumbosacral strain, L5-S1, bulging disc and osteopenia (Code 5237).  Such was assigned based on the Veteran's limitation of motion and not any incapacitating episodes.  The Code specifically states intervertebral disc syndrome is to be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all the disabilities are combined.  Thus, when considering loss of range of motion, the rating criteria for intervertebral disc syndrome (Code 5243) and the residuals of a low back injury (Code 5237) are exactly the same under the General Rating Formula for Diseases or Injuries of the Spine.  See 38 C.F.R. § 4.71a (2011).  

Ordinarily, separately diagnosed injuries are rated individually.  Because disability compensation is based on the entire person of the Veteran, the ratings are then combined into a single rating as set forth at 38 C.F.R. § 4.25 to determine the overall impairment of the Veteran.  Consistent with that rationale, there is an exception to the ordinary process of separately rating and then combining ratings: VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called "pyramiding." Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, as in Amberman, the Veteran's intervertebral disc syndrome and low back disability are evaluated under the same rating criteria (loss of range of motion), and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  Accordingly, there is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, to the extent that the Veteran is seeking contemporaneous compensable evaluations for his low back disability, the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further Considerations 

The Board has considered the Veteran's statements that his lumbosacral strain, L5-S1, bulging disc and osteopenia are worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his lumbosacral strain, L5-S1, bulging disc and osteopenia- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's lumbosacral strain, L5-S1, bulging disc and osteopenia has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 40 percent is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's low back disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected back disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability for the period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).

The Veteran asserts that service connection is warranted for a cervical spine disorder based upon service incurrence.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to a cervical spine disorder.  Separation examination of April 1962 showed clinical evaluation of the neck proved normal.  Indeed, as will be discussed in greater detail below, the Veteran does not contend injury or onset in service.

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's cervical spine is causally related to active service for the reasons discussed below.  Post-service evidence does not reflect symptomatology associated with the cervical spine for many years following separation from service.  Specifically, the Veteran underwent x-ray examination on a private basis in July 1988.  These x-rays of the cervical spine showed early spurring in the lateral margins of the cervical vertebrae.  The impression was early spondylosis.  The etiology of the cervical spondylosis was not noted.  The same facility x-rayed the Veteran in March 1992, indicating that he had minimal spondylosis of the cervical spine.  Again, no etiology of the cervical spondylosis was noted.  

In February 2004, the Veteran underwent examination by A.E.M.P., MD, neurologist.  His neurological examination was related to his history of low back pain since service.  However, physical examination of the spine showed tender points on the cervical area, with severe muscular spasm on the paravertebral cervical muscles and lumbosacral region.  No diagnosis related to the cervical spine was made.  Therefore, the medical evidence does not reflect continuity of symptomatology, as the first indication of a cervical spine disorder was in 1988, 26 years after service discharge.  

In addition to the absence of documented post-service symptomatology related to his cervical spine disorder for many years following separation from service, the evidence includes the Veteran's vague statements asserting entitlement to service connection to this disorder.  He maintained that in his August 2005 claim that he wished an increase for his service connected lumbosacral or cervical spine condition.  Similar statements were received in June 2006 and May 2007.  He has not specified whether he suffered an injury to his neck (cervical spine) in service or that he has been experiencing cervical spine symptomatology since service.  He has simply not provided any evidence, to include lay testimony, establishing continuity of symptomatology of a cervical spine disability.  Indeed, even his statements were liberally construed as to state that he has been experiencing chronic neck symptomatology since service, there is no competent or credible evidence to support such an assertion.
	
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has a cervical spine disorder since active service.  He has not even identified any symptoms shown or alleged in service that he attributes to a cervical spine disorder.  It is true that he is competent to identify some types of symptoms that could be related to a cervical spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute symptomatology to the subsequent development of cervical spine disorder.  Nevertheless, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's has no specific reported history of symptoms since active service consistent with a disability therein.  STRs clearly show no evidence of a cervical spine disorder in service.  There is no evidence of a cervical spine disorder until 1988.  While not necessarily outcome determinative, the Board emphasizes the multi-year gap between discharge from active duty service (1998) and initial diagnosis as early as 1988, 26 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran's credibility is further diminished by the fact that he made no mention of a neck or cervical spine disorder when he filed his original claim for benefits in 1969 or his claim for increase benefits in 2002.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Moreover, and of significant import, the Board's attention is drawn to the report of the Veteran's July 1969 VA orthopedic examination wherein he made no reference to cervical spine dysfunction.  Such negative evidence also weighs against the Veteran's overall veracity with respect to any assertion of cervical spine injury in service or continuity of symptomatology.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder  to service, despite his claim to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board notes that the Veteran has vaguely asserted that his claimed disorder is related to his active service.  Specific allegations as to the service origin have not been proffered by the Veteran.  Moreover, although there is evidence of a cervical spine disorder based on x-ray and MRI evidence, none of it has been attributed to active service.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his cervical spine disorder.  See Jandreau v. Nicholson.  Because a cervical spine disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

An increased rating for lumbosacral strain, L5-S1, bulging disc and osteopenia, is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

The Veteran has indicated that he is unable to work as a result of his service-connected disabilities.  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board acknowledges that in the Veteran is service connected for lumbosacral strain, L5-S1, bulging disc and osteopenia and left lumbar radiculopathy.  Although these conditions have been separately rated, they have not been examined to indicate whether the Veteran is unemployable due to his service-connected disabilities alone.  Specifically, his VA examinations have indicated that he is unable to work due to his service-connected low back disability and/or his nonservice-connected heart condition.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disability(ies), alone renders him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disability(ies) preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran with a VA examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Following such development, the ROC/AMC should review and readjudicate the claim.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


